EXHIBIT 10.10

 
AFFYMETRIX, INC.
PERFORMANCE BASED RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


[Name]                                                                                           Award
Number:                                        [Award Number]
[Address]                                                                                    ID:                                                                            [Employee
Identifier]
                                                       
Plan:                                                                    
Affymetrix, Inc. Amended and Restated
  2000 Equity Incentive Plan (the "Plan)
 
1.    Grant of Performance Based Restricted Stock Units.  AFFYMETRIX, INC., a
Delaware corporation (the "Company") hereby grants to [Name] ("Recipient") the
number of performance based restricted stock units as specified below (the
"PRSUs"), subject to (i) the Terms and Conditions of PRSUs attached as Exhibit
A, and (ii) the Plan incorporated herein by reference.


2.    Definitions.  As used in this Agreement, including the Terms and
Conditions of PRSUs attached as Exhibit A, the following terms shall have the
meanings set forth in this Section 2.


Grant
Date:                                                                          
[Date]
Number of Shares:                                                      [Number
of Shares]

Settlement Date: For each PRSU, except as otherwise provided in Exhibit A
hereto, the date on which such PRSU becomes vested in accordance with the
performance condition and vesting date set forth below.



3.    Performance Goals and Vesting Schedule: The PRSUs are eligible to be
earned based on the performance conditions specified in the following table, the
PRSUs shall remain unvested until the Vesting Date specified in the following
table:


[Table]


4.    To the extent the performance goal for any performance period is not met,
the applicable installment of PRSUs shall be forfeited (in whole or in part, as
applicable) as of the end of such performance period. For the avoidance of
doubt,  there shall be no "catch up" in any future performance period to the
extent any portion of an installment for a prior performance period is not
earned.




AFFYMETRIX, INC.


/s/ /Frank Witney
___________________________________
Frank Witney



--------------------------------------------------------------------------------



Exhibit A
TERMS AND CONDITIONS OF PRSUs
1.    Grant.  Pursuant to the Performance Based Restricted Stock Unit Grant
Notice (the "Grant Notice") to which these Terms and Conditions are attached
(together with the Grant Notice, this "Agreement"), AFFYMETRIX, INC., a Delaware
corporation (the "Company"), has granted to Recipient the right to receive the
number of Performance Based Restricted Stock Units (the "PRSUs") under the Plan
as set forth in the Grant Notice (terms used but not defined herein have the
meaning set forth in the Grant Notice or the Plan).  Each PRSU represents the
right to receive on a date determined in accordance with this Agreement one (1)
Common Share.
2.    Settlement of PRSUs.  The Company shall issue to Recipient, on the
Settlement Date with respect to each PRSU to be settled on such date, one (1)
Common Share.  The Company will not issue any shares hereunder if the issuance
of shares at that time would violate any law or regulation and shall not be
required to issue any fractional shares.
3.    Tax Treatment.  Any withholding tax liabilities incurred in connection
with the grant or vesting of the PRSUs or the issuance of the Common Shares or
otherwise incurred in connection with the PRSUs and any other amounts or rights
hereunder shall be satisfied by (x) only at the option and request of the
Company, Recipient paying to the Company in cash or by check an amount equal to
the minimum amount of taxes that the Company concludes it is required to
withhold under applicable law within one business day of the day the tax event
arises or (y) unless not permitted by the Compensation Committee or the Board,
the Company withholding a portion of the Common Shares that would be issued on
settlement of the vested PRSUs having a fair market value approximately equal to
the minimum amount of taxes that the Company concludes it is required to
withhold under applicable law.  Notwithstanding the foregoing, Recipient
acknowledges and agrees that he or she is responsible for all taxes that arise
in connection with the PRSUs.  The Company shall not be obligated to release any
shares to Recipient unless and until satisfactory arrangements to pay such
withholding taxes have been made and shall be entitled to withhold from any
amounts or shares due to Recipient hereunder or otherwise in an amount
sufficient to pay its withholding obligations.  This Agreement and the PRSUs are
intended to comply with the short-term deferral rules of Section 409A of the
Code and the Treasury Regulations thereunder and shall be interpreted in a
manner consistent with that intention.
4.    Vesting.  The PRSUs shall become vested in installments, as shown in the
Grant Notice.  No additional shares become vested after Recipient's service in
any one of the positions of an employee, consultant or director of the Company
(or a subsidiary of the Company) has terminated for any reason.
5.    Termination of Service.  If Recipient's service in any one of the
positions of an employee, consultant or director of the Company or a subsidiary
of the Company terminates for any reason, then all PRSUs that have not vested on
or before the date of termination of service shall automatically be forfeited to
the Company and all of Recipient's rights with respect thereto shall cease
immediately upon termination. The Company determines when Recipient's service
terminates for this purpose.
6.    Leaves of Absence.  For purposes of this Agreement, service does not
terminate as a result of a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of service is required by the terms of the leave or by
applicable law; provided that service shall terminate when the approved leave
ends, unless Recipient immediately returns to active work.
7.    Restrictions on Transfer.  Recipient may not sell, transfer, pledge or
otherwise dispose of any of the Common Shares underlying the PRSUs until after
the applicable shares have been issued to Recipient on the schedule set forth in
the Grant Notice and may not sell, transfer, pledge or otherwise dispose of the
PRSUs, other than transfer by will or by the laws of descent and distribution.
 Recipient further agrees not to sell, transfer or otherwise dispose of any
shares at a time when applicable laws or Company policies prohibit a sale,
transfer, pledge or other disposition.  Recipient agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate "stop transfer" instructions to its transfer agent.
8.    Stock Certificates.  Certificates, if any, evidencing the Common Shares
that are issued hereunder shall be registered in the name of Recipient on the
stock transfer books of the Company.
9.    Stockholder Rights.  Recipient will have no voting or other rights with
respect to the Common Shares underlying the PRSUs until such shares are issued
in accordance with this Agreement.
10.        No Retention Rights.  The PRSUs and this Agreement do not give
Recipient the right to be retained by the Company or a subsidiary of the Company
in any capacity. The Company and its subsidiaries reserve the right to terminate
Recipient's service at any time, with or without cause.
11.        Adjustments.  In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Agreement
may be adjusted pursuant to the Plan.
12.        Applicable Law.  This Agreement will be interpreted and enforced
under the laws of the State of Delaware (without regard to their choice-of-law
provisions).
13.        The Plan and Other Agreements.  The text of the Plan is incorporated
in this Agreement by reference.
This Agreement and the Plan constitute the entire understanding between
Recipient and the Company regarding this Agreement. Any prior agreements,
commitments or negotiations concerning the PRSUs are superseded. This Agreement
may be amended only by another written agreement.


BY ACCEPTING THIS AWARD, RECIPIENT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.


 